Title: To John Adams from William Stephens Smith, 19 May 1787
From: Smith, William Stephens
To: Adams, John


          
            Dr. Sir—
            Bourdeaux May 19th. 1787.
          
          I am under the disagreable necessity of informing you that Mr: Barclay is in Prison at this place—at the suit of Messrs: V & P. French & Nephew, Merchants established here, for the sum of 75.000t Livers—which arrises from Cash advanced & Goods shiped on his account & by his order—near 4 years past— the Gentlemen seem much attached to the Idea, that Mr. Barclay being in a public capacity—his Country will interpose, pay the debt and sett Mr. B. at liberty— I have done all in my power to convince them, of the impropriety of their expectations—for tho’ I will readily grant, that the holding of a public office, ought in every case to induce a Gentleman to be doubly cautious and guarded in his private conduct—still I think the Idea perfectly novel and rediculous—that in case a public officer should involve himself in difficulties, in consequence of his private negotiations—that his Country should be supposed bound to extricate him—

I have visited him and find him miserably lodged & apprehensive that his difficulties will encrease—upon his situation being made public—for from what I can learn—this is not the only debt— I shall take leave of him this afternoon & pursue my duty in the morning and with affectionate regards for the Ladies & the little Gent. / I have the honor to be Dr. Sir—Your Excellency’s most Obt. / sv
          
            W: S: Smith—
          
        